Title: To Thomas Jefferson from William Short, 24 September 1788
From: Short, William
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Au Chateau de L’Aye Sep. 24. 1788
          
          I came here yesterday evening from Villefranche where I parted with my travelling companions. It is now early in the morning and M. de L’Aye being engaged in writing by the post of to day, I have only as yet seen the inside of the Chateau. With it as well as my reception both by the master and mistress I am perfectly content. I hope I shall continue to be as well pleased with what is to follow and that I shall be able to pick up here information that may be useful to me one day or other in my own country.—You will perhaps wish to know something of our journey thus far relative to Mr. and Mrs. Paradise. Every thing went exceedingly well as far as Villefranche for which Paradise considered himself indebted to the fear his wife had of shewing herself openly before a person in correspondence with you, and perhaps there was something in it; but on the whole her conduct was much more moderate than I had any reason to expect. Indeed our journey went on so smoothly that it was scarcely possible to be in an ill humour.  There was a manifest disposition in Madame to quarrel with the postilions as well as the tavernkeepers but as she had given up those departments to me before leaving Paris I insisted on her not interfering and succeeded pretty well, owing probably and as Paradise thought, certainly, to the desire she has to preserve your good opinion.—We with difficulty passed the Pont neuf on account of the mob assembled there, and who stopped several carriages and endeavoured to exact of us money to purchase fusees. We got only as far as Villeneuf that night, because Mrs. Paradise insisted on staying there. We breakfasted the next morning at Fontainebleau, visited the Chateau and Park and slept that night at Fossard. The next night at Auxerre, the next at Vitteaux, and the day after we dined and slept at Dijon. I called for Irish potatoes, which they gave us. They were excellent, but I have seen much better beyond the blue ridge. We were at the same hotel with you. Paradise and myself walked over the principal streets and ramparts. It is certainly much the cleanest town I have ever seen in France. The next morning we went to Beaune. I wished to spend that day there. The first thing I did was to go to Parent’s. Unfortunately he was gone some distance from home. A heavy rain was falling, but still his wife insisted on sending for him. On our return to the tavern we found Mrs. Paradise in a fever to be gone. We dined and finding that Parent did not arrive and that her fever increased we ordered the posthorses, after being assured by two Benedictins, who were at the tavern and who had come there to superintend the making their wine, that even if Parent should arrive he would not be able to shew us what we wished to see, as the vintage was finished, and there were no considerable cellars in Beaune. These Benedictins themselves were setting off for Chalons because the business of wine making was finished. After the posthorses were put to and we in the carriage Parent arrived. He assured us the contrary and said he should have been able to have shewn us several cellars where the wine was still making. It was now too late and we were obliged to go on. I saw with a great deal of pleasure Volnais, Meursaut and Montraché. I paid with sincerity my tribute of gratitude to the two last for the many glasses of fine wine they have given me, by gazing at them as we passed and by never quitting them with my eyes as long as we remained within sight of them.—They made us pay at the tavern at Beaune three livres for a bottle of Volnais. I did not however think it equal to a wine we had at Auxerre for the same price and which I think was made in the neighbourhood. It was of the year 84, and that at Beaune  much newer. I learned with pleasure from Parent that this year would be still better for wine than that of 84. He begged me to assure you of his zeal for your service and the fidelity with which he would continue to furnish you. I ate of the grape of which the Volnais is made. I was struck with its resemblance to some of our wild grapes in Virginia and particularly some that grow in Surry on my fathers estate. The shape of the bunch, the size and color, and still more the taste of the grape, so absolutely the same, that I think it would be impossible to distinguish one from the other. The vine at my fathers grew on an oak tree which stood in an old field quite separate from any other, so that the sun acted on it with its full force. I could wish much to see a fair experiment made on the grapes of that tree. I recollect my father made one year by way of experiment some wine, of what grapes however I know not. The wine was very sweet and very agreeable to my taste, but not at all resembling the Volnais.—We slept that night at Chalons, and the next at Villefranche. We stopped in the evening at the pavillon of M. de l’Aye, where we learned he was at Lyons. Our intention was to go and stop at Villefranche, from whence I was to write to him my arrival there. Luckily we met him as we entered Villefranche on his return from Lyons. He invited the company to his house which was declined. We took leave to meet the next morning. He was obliged to come and dine at Villefranche the next day with the Chancellor of the Duke of Orleans who arrived there. He came to the tavern where we were and it was agreed he should call on me after dinner to bring me to his house in his carriage. Mr. and Mrs. Paradise sat off about 11 o’clock. Before their departure we settled all accounts. Their expences were twenty eight guineas, mine five. They had therefore remaining on hand twenty two only so that it was determined by both of them to receive the whole of the amount of the letter of credit which was accordingly indorsed to them. The postillions who sat out with them from Villefranche returned there before I left it, and told me they had gone on well and safely the first post. I should not have entered into all these details about myself and my companions with any other than yourself Sir because few would have the goodness to excuse it; but as I know you will I do not make an apology.
          I have not time to tell you how certainly and with how much pleasure I experience that I can quit Paris without regret, notwithstanding what you think to the contrary. I am told that my letter must be finished in the instant as it is the last moment of the  post. When I say I do not regret Paris I hope you will remember that I mean Paris without any person from America in it.—Be so good Sir as present my most respectful compliments to the amiable and agreeable part of your family at Panthemont and yet I can hardly flatter myself that they will be recieved by the two little prudes. Adieu my dear Sir. Should you think of it let Pio know I will write him as I promised, that I intended it to day, but am prevented by the departure of the post. Believe me with the greatest sincerity Yr. friend & servant,
          
            W. Short
          
        